—Appeal by the defendant from a judgment of the County Court, Westchester County (Smith, J.), rendered July 7, 1998, convicting him of bribe receiving in the third degree and official misconduct, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant, a Housing Inspector for the Yonkers Municipal Housing Authority (hereinafter Housing Authority), was arrested after receiving $1,000 in cash from a vendor who had contracted to do work with the Housing Authority. The vendor, who at that time was working with the District Attorney’s office, was wearing a recording device that captured the transaction on audiotape.
Contrary to the defendant’s contention, we find that he was properly charged with and convicted of bribe receiving in the third degree and official misconduct (see, People v Charles, 61 NY2d 321; People v LaFaro, 250 NY 336). Bracken, J. P., Sullivan, Krausman and Florio, JJ., concur.